The facts disclose that the Kirkpatrick-Pettis Company entered into a written agreement with the city of Yankton to sell to the city the Yankton bridge for a stipulated price, and accept as payment therefor revenue bonds issued under the provisions of SDC 45.24 and Ch. 118, Laws of 1945. The city commission thereafter adopted Ordinance No. 92 authorizing and providing for the issuance of the bonds to pay for the bridge which also determined that the best interests of the city require that the bridge be purchased. This ordinance was duly submitted to the electors as required by law and was approved by more than 60% of the voters voting thereon. The commission now by resolution refuses to proceed solely because it questions the validity of the 1945 law and Ordinance No. 92.
It is my opinion that under the decisions of this court plaintiff has an interest as a taxpayer and elector which is sufficient upon which to predicate his right of action. State ex rel. Adkins v. Lien et al., 9 S.D. 297, 68 N.W. 748; State ex rel. Schilling v. Menzie et al., 17 S.D. 535, 97 N.W. 745; Weatherer et al. v. Herron et al., 25 S.D. 208, 126 N.W. 244; White Eagle Oil  Refining Co. v. Gunderson, 48 S.D. 608, 205 N.W. 614, 43 A.L.R. 397; Haines v. Rapid City et al., 59 S.D. 58,238 N.W. 145; Security State Bank et al., v. Breen et al.,65 S.D. 640, 277 N.W. 497. It is my further opinion that a justiciable controversy appears. The reports are filled with cases wherein courts have passed upon the validity of bonds in declaratory proceedings. Whether the issue arises because officers propose to issue the bonds, or whether it arises because they refuse on the sole ground of the invalidity of the act which purports to give them the power would seem to make no difference in deciding the question of whether a controversy actually exists. Where, as in this case, the officers refuse to act only because they assert the invalidity of the law purporting to create the power, their refusal to act will be considered an abuse of discretion if they are guided by an erroneous view of the law. State ex rel. Cook v. Richards, 61 S.D. 28, *Page 417 245 N.W. 901. Thus, we have on the one hand a citizen, elector, and taxpayer of the city who, under our decisions, has an interest which will support the bringing of an action relating to a public matter, on the other hand, the officers of the city, who, if the position of plaintiff is correct, are acting in an abuse of discretion, and without any basis in law. It, therefore, appears to me that a controversy just as real and just as justiciable is presented, as would have been presented had the city officers threatened to proceed and a citizen then sought to have rights declared in this type of proceeding.
A situation somewhat similar to that here presented arose in Kansas. The question there related to the power of the city to issue internal improvement bonds without reserving privilege of prepayment at the expiration of five years. An action for a declaratory judgment was brought on the relation of Enright against the city. Judge Rousseau Burch, speaking for the entire court, said in the case of State ex rel. Enright v. Kansas City,110 Kan. 603, 204 P. 690, 691: "The proceedings in this case serve to illustrate operation of the declaratory judgment act. Execution of the city's internal improvement program placed it in this dilemma. If privilege of prepayment were not written in the bonds, the city and its officers were exposed to prosecution by the state for abuse of corporate power and violation of law, and the securities might not be marketable. If privilege of prepayment were written in the bonds, a heavy financial burden would be placed on the taxpayers, perhaps unnecessarily. Formerly, the city would have been compelled to choose one course or the other, and abide the consequences. The law officers of the state could not give a binding interpretation of the statute, and, because of its ambiguity, could not consent to the course which the city claimed it was authorized to pursue. Therefore a controversy existed, justifiable under the declaratory judgment act. * * * The city may now proceed with its improvements without any of the embarrassments and without any of the delay which would have been encountered if the remedy of declaration of right had not been available."
Without determining that the traditional concepts of a justiciable controversy were present in the Kansas case, *Page 418 
nevertheless, the court determined that a controversy within the meaning of the declaratory judgment act actually existed. It seems to me that the facts with which we are confronted embrace the traditional concepts of a controversy, and that this court should make a declaration upon the issues presented.